NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE

GENO L. MCINTOSH,                   :
                                    :       THE HONORABLE RENÉE MARIE BUMB
                  Plaintiff         :
                                    :
       v.                           :         CIV. NO. 19-9889(RMB)
                                    :
ATLANTIC CITY                       :               OPINION
POLICE DEPARTMENT, et al.,          :
                                    :
                  Defendants        :

BUMB, DISTRICT JUDGE

       This matter comes before the Court upon Plaintiff’s amended

civil rights complaint. (ECF No. 6.) On April 15, 2019, Plaintiff

Geno   McIntosh   (“Plaintiff”),        a    prisoner   incarcerated      in   the

Atlantic County Jail at the time of filing, filed a civil rights

complaint against several prison officials. (Compl., ECF No. 1.)

Plaintiff did not submit a complete application to proceed in forma

pauperis    (“IFP”)   under    28   U.S.C.      §   1915(a),   so   the    Court

administratively terminated this action, subject to reopening.

(ECF No. 2.) Plaintiff filed an amended complaint on April 26,

2019. (ECF No. 6.) The Clerk’s Office subsequently received a new

in forma pauperis application and motion for the appointment of

pro bono counsel from Plaintiff,1 which were inadvertently filed

under a different civil action number, McIntosh v. Atlantic City



1 Plaintiff withdrew this motion. (ECF No. 20.)
Police Department, No. 19-11395 (D.N.J. Apr. 26, 2019.) The Court

ordered the documents to be filed in this action and subsequently

reopened the case. (ECF No. 8.) The Court thereafter granted

Plaintiff’s IFP application. (ECF No. 10.)

     When a prisoner is permitted to proceed without payment of

the filing fee, 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b) require

courts to review a complaint in a civil action and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek

monetary relief against a defendant who is immune from such relief.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness



                                   2
in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

      A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

II.   DISCUSSION

      “Federal Rule of Civil Procedure 8(a) requires a pleading to

contain ‘a short and plain statement of the claim showing that the

pleader is entitled to relief.’” Tillio v. Spiess, 441 F. App'x

109, 110 (3d Cir. 2011) (per curiam). Plaintiff’s complaint is

neither short nor plain. At 53 pages, the complaint is a confusing

litany of events beginning with his arrest in Atlantic City, New

Jersey on November 27, 2018 and ending with his refusal to take a

competency evaluation on March 18, 2019. However, the Court has
                                 3
identified some claims that should be permitted to proceed past

the screening stage.

     The Court has reviewed the complaint and finds that Plaintiff

has stated claims of physical and sexual assault against Officer

Hickerson; Officer Hubbard; Sergeant Tornblom; Officer Shantaue;

Officer Soullard; Sergeant Smith; Officer Marcado and Sergeant

Martyn; Officer Mazza, Officer Dempsey, and Sergeant Keating; and

Sergeant Stowe, Officer King, Sergeant Ashworth, Officer Rivera,

and Officer Buddy. Plaintiff has also stated a claim of failure to

protect under the Fourteenth Amendment against Captain Casiper and

for retaliation against Officer Anacheta. All other claims and

defendants are dismissed.

     Plaintiff’s   complaint   seeks   to   hold   various   state   and

municipal entities accountable for his injuries. The state and its

agencies are immune from suit in federal court. “The Judicial power

of the United States shall not be construed to extend to any suit

in law or equity, commenced or prosecuted against one of the United

States by Citizens of another State, or by Citizens or Subjects of

any Foreign State.” U.S. Const. Amend. XI. Moreover, New Jersey is

not a “person” who can be sued under § 1983. Mierzwa v. U.S., 282

F. App’x 973, 976 (3d Cir. 2008) (per curiam) (citing 42 U.S.C. §

1983; Will v. Mich. Dep’t of State Police, 491 U.S. 58 (1989);

United States ex rel. Foreman v. State of N.J., 449 F.2d 1298 (3d
                                  4
Cir. 1971)). These defendants are dismissed with prejudice as they

are immune from suit from Plaintiff’s claims for monetary damages.

28 U.S.C. § 1915(e)(2)(B)(iii).

      Plaintiff    also   seeks    to    hold      various   Atlantic   City   and

Hamilton Township entities accountable. A police department, and

similarly a unit within a police department, are not proper parties

to a § 1983 action because they are merely sub-units of government

that are not distinct from the municipality of which they are a

part. Jackson v. City of Erie Police Dept., 570 F. App’x 112, 114

n.2 (3d Cir. 2014). If Plaintiff can allege facts showing an

official policy of the city was responsible for the constitutional

violation or that the constitutional violation was the product of

a government custom, even if the custom did not receive formal

approval through official decision-making channels, then the city

is a proper defendant under § 1983. Monell v. Department of Social

Services of City of New York, 436 U.S. 658, 691 (1978). Plaintiff

has not alleged facts indicating a policy or custom of Atlantic

City or Hamilton Township caused his injuries. Plaintiff may move

to   amend   his   complaint      if    he   can    allege   sufficient   facts.

Plaintiff’s Monell claims are dismissed without prejudice for

failure to state a claim. 28 U.S.C. § 1915(e)(2)(B)(ii).

      The Court is in receipt of Plaintiff’s letters requesting

summonses to be issued. The summonses will be issued once Plaintiff
                                         5
has completed and returned to the Clerk’s Office a U.S. Marshal

Form 285 for each defendant that the Court has permitted claims to

proceed against.

III. CONCLUSION

     The Court will instruct the Clerk to add Officer Hickerson,

Officer Hubbard, Sergeant Tornblom, Officer Shantaue, Officer

Soullard,   Sergeant    Smith,   Officer   Marcado,   Sergeant   Martyn,

Officer Mazza, Officer Dempsey, Sergeant Keating, Sergeant Stowe,

Officer King, Sergeant Ashworth, Officer Rivera, Officer Buddy,

Captain Casiper, and Officer Anacheta as defendants in this action.

All other claims and defendants are dismissed. 28 U.S.C. §§

1915(e)(2)(B)(ii)-(iii). An appropriate order follows.



DATE October 10, 2019

                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge




                                    6
